838 F.2d 968
NEWMAN-GREEN, INC., Plaintiff-Appellant,v.Alejandro ALFONZO-LARRAIN R., et al., Defendants-Appellees.
No. 87-1195.
United States Court of Appeals,Seventh Circuit.
Feb. 8, 1988.

1
Appeal from the United States District Court for the Northern District of Illinois, Eastern Division;  Milton I. Shadur, District Judge.

ORDER

2
The opinion of the panel, reported at 832 F.2d 417 (1987), is vacated, and the case is set for rehearing en banc.    The case will be argued at the convenience of the court.